LAW OFFICES THOMPSON, WELCH, SOROKO & GILBERT LLP 3, SUITE 300 SAN RAFAEL, CA94903 (415) 448-5000 FACSIMILE RICHARD S. SOROKO (415) 448-5010 email: rsoroko@TWSGLAW.com SAN FRANCISCO OFFICE (415) 262-1200 December 21, 2012 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: BioTime, Inc. Post-Effective Amendment No. 3 to Registration Statement on Form S-3 (SEC File No. 333-183557) Ladies/Gentlemen: This letter accompanies Post-Effective Amendment No. 3 to Registration Statement on Form S-3 No. 333-183557 filed by BioTime, Inc.This amendment responds to staff comments, as explained in the enclosed letter. Please direct all correspondence and communications with respect to the Registration Statement to the undersigned. Very truly yours, s/Richard S. Soroko Richard S. Soroko
